FILED IN
                                                                 4th COURT OF APPEALS
                                                                     SAN ANTONIO, TX
                                                                     October 13, 2015
                          Fourth Court of Appeals                  KEITH E. HOTTLE
                             San Antonio, Texas                  CLERK OF THE COURT




                             No.   04-15-00288-CV




 EDUARDO BENAVIDES, Appellant,

 vs.


JULIA BENNETT, Appellee.



                         APPELLANT'S LETTER BRIEF

        Appellant Eduardo Benavides, states that this court does not
have subject-matter jurisdiction in this case because the summary
judgment order entered on February 2, 2015, does not dispose of
all claims against both defendants. See        Nash v. Harris Citv. 63
S.W.3d 415, 416 (Tex. 2001).     The order in itself clearly states
that only a partial summary judgment was being granted.          For the
reason. Appellant asks that the case be remanded back to the trial
court.



                                              Respectfull;   submitted.



                                              Eduardo Ben vides
                                              89008-132
                                              LSCI Butner Low
                                              P.O. Box 999
                                              Butner, NO 27509

                          DECLARATION OF SERVICE

        I EDUARDO BENAVIDES, presently incarcerated in Grandville
County, NC, pursuant to Civil Practice &Remedies Code §132.00,
declare that a true and correct copy of the above has        been
forwarded to: Attorney Patricia Jay, and Attorney Rudy Wattiez
tL?
1015,                     prison mailbox
         in a envelope containing        on this
                                  sufficient first5 class
                                                    day of postage.
                                                            October
Eduardo Behavides
89008-132
LSCI Butner Low
Butner, NC 27509